HECE|VED

UNITED sTATEs DISTRICT CoURT MAR 2 3 mg
F°R THE DISTRICT °F COLUMBIA NANcv MAvEn wu\nmeron, cLEm<
U.S. D|STR|CT COURT
)
LAWRENCE WILDER, )
)
Plaintiff, )
)
v. ) Civil Action No. .

> 09 u545
ACTING CHAIRMAN ISHIMARU, )
United States Equal Employment )
Opportunity Commission, et. al. )
)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s application to proceed in forma pauperis and
pro se complaint. The application will be granted, and the complaint will be dismissed.

lt appears that plaintiff brings this action against the Acting Chair of the United States
Equal Employment Opportunity Commission ("EEOC"), a District Director, and an EEOC
official based at its Baltimore, Maryland office in their official capacities. Generally, plaintiff
alleges that these officials failed to investigate his employment discrimination complaint and
otherwise acted improperly in their handling of his case. The Court treats claims against federal
government officials in their official capacities as if they were brought against the government
agency itself`. See Kentucky v. Graham, 473 U.S. l59, 165 (1985).

"Congress has not authorized, either expressly or impliedly, a cause of action against the
EEOC for the EEOC’s alleged negligence or other malfeasance in processing an employment
discrimination charge" Smz`th v. Casellas, 119 F.3d 33, 34 (D.C. Cir. l997) (per curiam);

McCottrell v. Equal Employment Opportunity Comm ’n, 726 F.2d 350, 351 (7th Cir. 1984); Ward

v. Equal Employment Opportunz`ly C0mm ’n, 719 F.Zd 31 l, 313 (9th Cir. 1983), cert. denied, 466
U.S. 953 (1984); see Svenson v. Thomas, 607 F. Supp. lOO4, lOO6 (D.D.C. l985) (concluding
that the EEOC’s Chairman was not amenable to suit under Title VH or the Age Discriminati0n in
Employrnent Act because there is no cause of action against the EEOC arising from its
investigation or processing of a charge). The Court will therefore dismiss the instant complaint

for its failure to state a claim on which relief may be granted. See 28 U.S.C. § 'l9l5(e)(2)(B)(ii).

An Order accompanies this Memorandum Opinion.